260 S.W.3d 372 (2008)
Mark M. JONES, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 67709.
Missouri Court of Appeals, Western District.
January 29, 2008.
Nancy A. McKerrow, Columbia, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Shaun Mackelprang and Roger Johnson, Office of Attorney General, Jefferson City, for respondent.
Before VICTOR C. HOWARD, Chief Judge, PAUL M. SPINDEN, Judge, and RONALD R. HOLLIGER, Judge.

ORDER
Mark Jones ("Jones") appeals the denial of his Rule 29.15 motion after an evidentiary hearing where he claimed that he was denied his constitutional right to represent himself because of the ineffectiveness of his trial counsel.
Having reviewed the record on appeal, the court finds that no jurisprudential purpose would be served by a formal written opinion, and the judgment is affirmed pursuant to Rule 84.16(b).